FILED
                              NOT FOR PUBLICATION                           MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


QUINCY SIMS,                                      No. 15-16191

                 Plaintiff - Appellant,           D.C. No. 1:14-cv-01130-SKO

 v.
                                                  MEMORANDUM*
C. LESINAK, Leiutenant at Kern Valley
State Prison,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                           for the Eastern District of California
                     Sheila K. Oberto, Magistrate Judge, Presiding**

                              Submitted March 15, 2016***

Before:         GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      California state prisoner Quincy Sims appeals pro se from the district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Sims consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing his 42 U.S.C. § 1983 action alleging a due process claim

arising out of the confiscation of his personal property. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630 F.3d 889, 892

(9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)). We affirm.

       The district court properly dismissed Sims’ action because Sims had an

adequate post-deprivation remedy under California law. See Hudson v. Palmer,

468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional deprivation of property

by a state employee does not constitute a violation of the procedural requirements

of the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available.”); Barnett v. Centoni, 31 F.3d 813,

816-17 (9th Cir. 1994) (per curiam) (“California [l]aw provides an adequate

post-deprivation remedy for any property deprivations.”).

      AFFIRMED.




                                          2                                   15-16191